Citation Nr: 1757364	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-05 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for glaucoma.

2. Entitlement to service connection for vision loss.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for an acquired psychiatric disorder to include depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Navy from November 1981 to November 1985.  The Veteran received multiple awards and medals including the Navy Expeditionary Medal.  The Veteran has performed periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) at various times.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing has been associated with the claims file.  

The case was previously before the Board in September 2015, at which time, the Board remanded the issues of service connection for glaucoma, vision loss, hypertension, and an acquired psychiatric disorder to include depression to the Agency of Original Jurisdiction (AOJ) for additional development, including, a VA examination to determine the nature and etiology of the Veteran's hypertension; and additional opinions regarding the nature and etiology of the Veteran's depression/schizoaffective disorder, glaucoma, and vision loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

I. Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that his depression is related to service.  At a September 2014 Board hearing, the Veteran acknowledged that he marked on his exit examination that he was suffering from depression at the time of his exit from service.  About a month after he got out of service, the Veteran reportedly sought treatment for depression from the VA, and was diagnosed with depression.  The Veteran's spouse testified that the Veteran went for treatment for about a year, before he had to stop going to the VA for treatment because he was not service-connected.  The Veteran testified that he resumed treatment in 2007.  He testified that his depression had been continuous from the time he was in service until the present.

The Veteran served in the United States Navy from November 1981 to November 1985.  Service treatment records reflect complaints of depression from October 1985.

Service treatment records reflect that in June 1985, the Veteran received emergency care for shortness of breath and chills.  The treatment provider noted that the Veteran had reported a vague history of shortness of breath and chills.  In an October 1985 separation examination, the Veteran reported depression and excessive worry.

Post-service treatment records reflect a possible diagnosis of depression from January 1986.

VA treatment records in December 1985 reflect that the Veteran complained of headaches and chest pain.  The Veteran reported that he had been having headaches for the past three months.

The Veteran underwent a neurological examination in January 1986.  The private treatment provider noted that it appeared that the Veteran had some underlying depression and there appeared to be some history of possible hyperventilation.

February 1986 VA treatment records reflect a possible diagnosis of depression based on the January 1986 consultation.

In January 1987, a private treatment provider noted that he saw the Veteran in June 1986 for digestive problems.  The treatment provider noted that the Veteran appeared somewhat nervous, and had problems with headaches and possible circulatory problems.

The Veteran was afforded a VA examination in November 2013, which reflected a diagnosis of schizoaffective disorder.  The examiner opined that the Veteran's mental disorder was chronic and pervasive, and that the depression that the Veteran currently experienced was unlikely (50 percent or greater probability) incurred in or caused by the complaint of depression or excessive worry that occurred in October 1985 at separation.  The examiner did not discuss the post service treatment records, which reflected a possible diagnosis of depression from January 1986, the Veteran's complaints of headaches, chest pains, and hyperventilation, or the January 1987 treatment record, which reflected that the Veteran appeared nervous during treatment.

An addendum opinion was issued in December 2015, by the same examiner from the November 2013 VA examination.  The December 2015 examiner opined that the Veteran's current diagnosis of schizoaffective disorder was less likely than not (less than 50 percent probability) incurred in or caused by the complaint of depression or excessive worry that occurred in October 1985 at separation.  The examiner did not discuss the post-service treatment records, which reflected a possible diagnosis of depression from January 1986, the Veteran's complaints of headaches, chest pains, and hyperventilation, or the January 1987 treatment record, which reflects that the Veteran appeared nervous during treatment.

In December 2015, the Veteran submitted a statement, in which he stated that he was told that the examiner did not need to see him to make a decision.  The Veteran stated that it seemed like the December 2015 opinion was a carbon copy of the November 2013 VA examination.

Based on the outlined deficiencies in the most recent medical opinion, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's depression/schizoaffective disorder, to include any qualifying period of ACDUTRA or INACDUTRA.


II. Service Connection for Hypertension

The Veteran asserts that his hypertension is related to service.  At a September 2014 Board hearing, the Veteran testified that when he was in service, he would go to sick bay to have his blood pressure checked.  He testified that he was not on any medication for hypertension in service and that they would just take his blood pressure and send him back to work.  He testified that he did not know what was going on at the time; he only knew that he felt bad.  The Veteran began taking medication for hypertension from approximately the late 1980s to the early 1990's.  

The Veteran served in the United States Navy from November 1981 to November 1985.  Service treatment records reflect that in April 1991, the Veteran's blood pressure was 140/84, and 150/80 in June 1985.

Post service treatment records reflect complaints of chest pains from December 1985.  The Veteran complained of chest pain in December 1985 and in January 1986.

In a July 1986 Report of Medical History, the Veteran reported pain or pressure in his chest.

In January 1987, a private treatment provider noted that the Veteran appeared to be having some circulatory problems.

The Veteran was afforded a VA examination in December 2015.  The examiner noted that the Veteran was diagnosed with hypertension in 2004.  The examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran did not have any high blood pressure measurements in service.  The examiner noted that the highest blood pressure reading in service was 132/76 in January 1985.  The examiner did not discuss the April 1991 blood pressure reading of 140/84 or the June 1985 blood pressure reading of 150/80.  The examiner did not discuss the Veteran's complaint of headaches, shortness of breath or chest pain in service.  The examiner did not discuss the January 1987 treatment letter, which noted that the Veteran appeared to have some circulatory problems.

Therefore, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's hypertension, to include any qualifying period of ACDUTRA or INACDUTRA.

III. Service Connection for Glaucoma and Vision Loss

The Veteran asserts that his glaucoma and vision loss is related to service.

The Veteran served in the United States Navy from November 1981 to November 1985.  The Veteran's April 1981 enlistment examination reflected that the Veteran had defective vision.  A recruitment examination record reflects that the Veteran's bilateral vision was 20/300 uncorrected, and his right eye was 20/40 corrected and his left eye was 20/30 corrected.  The Veteran underwent an ophthalmology consultation in November 1981.  An October 1985 separation examination reflected that the Veteran needed refraction for better visual acuity.  The Veteran's right eye was corrected to 20/50 and his left eye was corrected to 20/30.

Post-service VA treatment records reflect that the Veteran was legally blind from glaucoma in January 2011.

In August 2011, a private treatment provider noted that the Veteran appeared to have optic nerve heads suspicious for glaucoma in the 1980s.  The treatment provider noted that it was difficult to discern whether the Veteran was truly suffering from glaucoma at that time due to the limited technology available at that time.  However, based on what was recorded in his medical records, his cup to disc ration of his optic nerve head suggested he was at minimum glaucoma suspect.  The treatment provider noted that he was currently treating the Veteran for advanced to end-stage glaucoma.

The Veteran was afforded a VA examination in January 2013.  The examiner opined that the Veteran's glaucoma was less likely than not incurred in or caused by military service.  The examiner noted that due to limited ocular examination records, it was difficult to discern when the Veteran's glaucoma began and when it took a turn for the worse.  The only information that was available was that he was suspect glaucoma in the 1980s and had end stage glaucoma in 2011.

In September 2014, a VA treatment provider noted that the Veteran had dominant optic atrophy (DOA) of both eyes.  The treatment provider noted that the Veteran entered the military with 20/25 corrected vision in each eye, and there was some parapapillary atrophy of both nerves noted.  The treatment provider opined that since his vision was not correctable to 20/20 at the time of service entrance, the treatment provider believed that the Veteran had DOA at the time, and it continued to get worse.

In September 2015, the Board found that the January 2013 VA examination and September 2014 statement were inadequate, and remanded the case for a new examination.

The Veteran was afforded a VA examination in November 2015.  The examiner opined that it was less likely than not (less than 50 percent probability) that any currently diagnosed eye disorder to include glaucoma and dominate optic atrophy was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that there was never any diagnosis or treatment of glaucoma while in service and that the diagnosis was made in 2010 and progressed over the last five years.  The examiner opined that the most likely etiology of the present optic atrophy was the glaucoma and its progression in spite of eye drops and multiple surgeries by a glaucoma specialist.  The examiner did not discuss whether the Veteran had suspect glaucoma in service.  The examiner did not discuss the August 2011 private treatment record or the January 2013 VA examination, which opined that the Veteran had suspect glaucoma in the 1980s.

Therefore, the Board finds that an addendum opinion is warranted to determine the nature and etiology of the Veteran's glaucoma and vision loss, to include any qualifying period of ACDUTRA or INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain the Veteran's complete service personnel records from his active duty service from November 1981 to November 1985, and his service as a member of the in the United States Navy Reserve to determine the specific dates of active duty, ACDUTRA and INACDUTRA in the United States Navy Reserve.

2. Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's current acquired psychiatric disorder.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner should consider and discuss the following:

a. The examiner should identify any psychiatric disorder that has been present since the Veteran filed his claim.  The examiner should indicate that both the DSM-IV and DSM-V have been considered in determining whether the diagnostic criteria to support a psychiatric disorder diagnosis have been met.  The examiner should address the prior diagnoses of record.

b. For each diagnosis identified the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder manifested during, is otherwise causally or etiologically related to, or aggravated by, a period of active service.

c. If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury during a qualifying period of service resulting in a current psychiatric disability.

The examiner should consider and discuss the following:

i. the June 1985 service treatment records, which reflect that the Veteran complained of shortness of breath and chills;

ii. the December 1985 post service treatment records, which reflect that the Veteran complained of headaches and chest pain;

iii. the January 1986 private treatment records, which reflect a possible diagnosis of depression;

iv. the February 1986 VA treatment records, which reflect a possible diagnosis of depression;

v. the January 1987 private treatment record, which reflected that the Veteran appeared somewhat nervous during treatment;

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3. Obtain a VA addendum opinion to ascertain the nature and etiology of the Veteran's claimed hypertension.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

b. whether it is at least as likely as not (50 percent or greater likelihood) that any current hypertension manifested during, is otherwise causally or etiologically related to, or aggravated by, a period of active duty service and/or ACDUTRA.

c. whether it is at least as likely as not (a 50 percent or greater probability) that such any current hypertension is due to or aggravated by an injury during a period of INACDUTRA.

The examiner should consider and discuss whether the service treatment records, including a records documenting that the Veteran's blood pressure was measured at 140/84 in April 1991 and 150/80 in June 1985, is evidence of hypertension.

The examiner should also consider and discuss the following:

i. Post service treatment records in December 1985 and January 1986, which reflect that the Veteran complained of chest pain;

ii. the July 1986 Report of Medical History, that reflected that the Veteran reported pain or pressure in his chest;

iii. the January 1987 treatment records, which reflect that the Veteran had some circulatory problems.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4. Obtain a VA addendum opinion to ascertain the nature and etiology of the Veteran's claimed glaucoma and vision loss.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. whether it is at least as likely as not (50 percent or greater likelihood) that any current glaucoma or vision loss was manifested during, is otherwise causally or etiologically related to, or aggravated by, a period of active duty service and/or ACDUTRA.

b. whether it is at least as likely as not (a 50 percent or greater probability) that such any current glaucoma or vision loss was due to or aggravated by an injury during a period of INACDUTRA.

The examiner should consider and discuss whether the Veteran had suspect glaucoma in service.  In rendering an opinion, the examiner should also consider and discuss the August 2011 private treatment record and the January 2013 VA examination, which opined that the Veteran had suspect glaucoma in the 1980s.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

5. Readjudicate the claims on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).
